FILE COPY




                                   No. 07-15-00308-CV


In the Interest of H.H., a Child             §     From the 237th District Court
                                                     of Lubbock County
                                             §
                                                   September 18, 2015
                                             §
                                                   Opinion by Justice Hancock
                                             §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated September 18, 2015, it is ordered,

adjudged and decreed that this appeal be dismissed for want of jurisdiction.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                           oOo